In an action for a judgment declaring, inter alia, that an insurance policy issued by the defendant Hanover Insurance Company provided coverage to the plaintiff Perini Corp. in an underlying negligence action pending in the Supreme Court, Queens County, entitled Harmon v Perini Corp., the defendant Hanover Insurance Company ap*637peals from (1) a decision of the Supreme Court, Queens County (Friedmann, J.), dated May 7, 1993, which, inter alia, determined the plaintiffs’ motion for summary judgment, and (2) an order and judgment (one paper) of the same court, dated September 20, 1993, entered upon the decision, which, inter alia, granted the plaintiffs’ motion for summary judgment and declared that the defendant Hanover Insurance Company must defend and indemnify the plaintiff Perini Corp. in the underlying action.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order and judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
We agree with the Supreme Court that the underlying accident arose from work performed by Cobra Pipe & Supply, Inc. (hereinafter Cobra) for Perini Corp. pursuant to a subcontract between those two parties. Since Perini Corp. was named as an additional insured under Cobra’s insurance policy with the appellant, the appellant is required to defend and indemnify Perini Corp. in the underlying action.
We have considered the appellant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Pizzuto and Krausman, JJ., concur.